21 F.3d 426NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.Ahmed Tijani YESUFU, Defendant Appellant.
No. 93-6742.
United States Court of Appeals, Fourth Circuit.
Submitted March 29, 1994.Decided April 14, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CR-89-32-HAR, CA-92-2502-HAR)
Ahmed Tijani Yesufu, appellant pro se.
John Francis Purcell, Jr., Office of the United States Attorney, Baltimore, MD, for appellee.
D.Md.
DISMISSED.
Before MURNAGHAN, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny Appellant's motion to proceed in forma pauperis and dismiss.*  Appellant's motion to expedite is now moot and is dismissed for that reason.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Appellant filed a Traverse to Government Response in which he raised for the first time a claim of ineffective assistance of appellate counsel.  This claim is not properly before this Court because the district court already had issued its final order when the claim first was raised.  Appellant's remedy would be to file in the district court a motion for reconsideration pursuant to Fed.R.Civ.P. 60(b)